DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

       WORLD RAINBOW PAINTING AND RESTORATION LLC,
               a Florida limited liability company,
                            Appellant,

                                    v.

        GOLDEN HORN CONDOMINIUM ASSOCIATION, INC.,
                    a Florida corporation,
                           Appellee.

                              No. 4D19-2014

                              [April 2, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Raag Singhal, Judge; L.T. Case No. CACE 18-026080.

  Sean P. Sullivan of Becker & Poliakoff, P.A., Fort Lauderdale, for
appellant.

  Joseph M. Pustizzi of Law Office of Joseph Pustizzi, P.A., Hollywood,
and David A. Levine of Levine Legal, P.A., Cooper City, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.